Citation Nr: 0512515	
Decision Date: 05/06/05    Archive Date: 05/18/05	

DOCKET NO.  04-02 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease with spondylolisthesis at L5, currently evaluated as 
40 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from September 1955 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A May 2002 notice to the veteran regarding the Veterans 
Claims Assistance Act of 2000 (VCAA) addresses the issue of 
entitlement to service connection, but does not address the 
issues of an increased rating and TDIU which are currently on 
appeal.

The report of an October 2002 VA orthopedic examination 
reflects that the veteran's claims folder and service medical 
records were not available for review.  The claims folder 
must be made available for the examiner's review in order to 
afford the veteran a complete and thorough examination.  See 
Seals v. Brown, 8 Vet. App. 291, 295 (1995).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

In light of the above, the appeal is REMANDED for the 
following:

1.  Please provide the veteran with VCAA 
notice that addresses the issues of an 
increased rating for degenerative disc 
disease with spondylolisthesis at L5 and 
for TDIU in accordance with any 
applicable legal precedent.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his disability due to service-
connected degenerative disc disease with 
spondylolisthesis at L5.  The claims 
folder must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
indicate whether the disability due to 
the veteran's service-connected 
degenerative disc disease with 
spondylolisthesis at L5 alone causes the 
veteran to be unable to obtain and retain 
substantially gainful employment.  The 
basis for the opinion expressed should be 
included in the examination report.

3.  Thereafter, please readjudicate the 
issues on appeal.  If any claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




